Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR. 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued under 37 CFR 1.114, and fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/9/2021 has been entered. 

Allowable subject matter
Claims 1-7, 9-12, 14-22 are allowed.
The following is an examiner's statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
storing a plurality of module twins that respectively correspond to modules of a plurality of modules of an edge application on an edge device, wherein the corresponding modules of the plurality of modules comprise the edge application, wherein the modules of the plurality of modules are capable of being used inter-operably with other modules without altering the other modules, wherein the plurality of module twins individually include metadata associated with the corresponding module of the plurality of modules, and wherein the edge device is at least one of an loT device or a gateway device;

enabling communications between the modules of the plurality of modules and the loT support service according to a common security context; and
synchronizing the metadata of each module twin of the plurality of module twins based on the module; and
synchronizing metadata associated with said another plurality of modules twins with the modules of said another edge application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 


	/WILSON LEE/               Primary Examiner, Art Unit 2152